—Per Curiam.
Respondent was admitted to practice by this Court in 1983. He maintained a law office in New Jersey, where he was admitted to practice in 1976.
In January 1998, this Court reciprocally suspended respondent from practice until such time as he was reinstated to practice in New Jersey (Matter of Olitsky, 246 AD2d 910 [1998]). It appears he was never reinstated to practice in that state.
By order dated October 1, 2002, the Supreme Court of New Jersey disbarred respondent. Among other things, respondent practiced law while suspended, lied to clients, made false statements to a court, and pleaded guilty in 1999 to stalking and the unauthorized practice of law. Respondent was sentenced on the criminal convictions to five years’ probation, community service, psychiatric counseling and monetary restitution to the stalking victim.
We grant petitioner’s motion for an order imposing reciprocal discipline upon respondent and we further conclude that respondent should be disbarred in this state, effective immediately (see 22 NYCRR 806.19). Respondent has not replied to petitioner’s motion.
Mercure, J.P., Crew III, Rose, Lahtinen and Kane, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney or counselor-at-law before any court, judge, *776justice, board, commission or other public authority, or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).